DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-9 are pending and examined in this office action.
	The examiner is available for a phone interview with applicant.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 4 recites a method comprising: calculating, by a computer, a reconfiguration error from an input result value and a reconfiguration value that is estimated by a first estimator, which estimates a parameter value from a result value learned on a basis of past data, and a second estimator, which estimates a result value from a parameter value, by using a specific result value or a neighborhood result value in a neighborhood of the specific result value; searching for a first result value that minimizes a sum of a substitute error that is calculated from the input result value and the specific result value and the reconfiguration error; and outputting a parameter value that is estimated from the first result value by using the first estimator. 

Step 2A – Prong 1: Claim 4 recites: calculating a reconfiguration error from an input result value and a reconfiguration value that is estimated by a first estimator, which estimates a parameter value from a result value learned on a basis of past data, and a second estimator, which estimates a result value from a parameter value, by using a specific result value or a neighborhood result value in a neighborhood of the specific result value (a mental determination/calculation based on received information); searching for a first result value that minimizes a sum of a substitute error that is calculated from the input result value and the specific result value and the reconfiguration error (a mental determination/calculation based on received information); a parameter value that is estimated from the first result value by using the first estimator (a mental determination/calculation). These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea of performance of the limitation in the mind or manually. That is, nothing in the claim elements precludes the steps from practically being performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: The concept described in claim 4 are not meaningfully different than those concepts found by the courts to be abstract ideas. The steps of outputting a parameter value (a post solution activity of providing a calculation result).
This judicial exception is not integrated into a practical application. In particular, claim 4 only recites one additional element – using a computer to perform the steps of the method. The device can be viewed as a generic computer system such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 5-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of dependent claims 5-6 recite more steps of data analysis and calculations which can be performed mentally or using pen and paper. Therefore these claims are not patent eligible.
Independent claim 1 (a storage medium storing instructions to perform a method similar to claim 4) with dependent claims 2-3 are rejected under the similar rational as claims 4-6. The additional elements in the claim amounts to no more than mere instructions to apply the exception. Mere instructions stored in a computer readable medium to apply an exception cannot integrate a judicial exception into a practical application or provide an inventive concept.
Independent claim 7 (a device with memory to perform a method similar to claim 4) with dependent claims 8-9 are rejected under the similar rational as claims 4-6. The additional elements in the claim amounts to no more than generic hardware component with instructions to apply the exception, which cannot integrate a judicial exception into a practical application or provide an inventive concept.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4 and 7 recite “which estimates a parameter value from a result value” and “and a second estimate or, which estimates a result value”. It is not clear if the first result value is the same as the second result value or the two values are different values. Applicant is advised to clarify the claim by using “a first result value and a second result value”, or “a result value and the result value”.

Claims 1, 4 and 7 recite “which estimates a parameter value from a result value” and “outputting a parameter value”. It is not clear if the first parameter value is the same as the second parameter value or the two values are different values. Applicant is advised to clarify the claim by using “a first parameter value and a second parameter value”, or “a parameter value and the parameter value”.
The rest of claims are rejected for being dependent on claims 1, 4 and 7.

Relevant Prior Art
	Per claim 1, Singh et al. (US PGPUB 2016/0004800) disclose “a non-transitory computer-readable recording medium recording an estimation program causing a computer to execute processing, the processing comprising” (claim 17); “calculating a reconfiguration error from an input result value and a reconfiguration value that is estimated by a first estimator, which estimates a parameter value from a result value learned on a basis of past data” (claim 17; determining a fitting error (reconfiguration error) between a first set of the historical production data (input result value) and modeled production data; the modeled production data is obtained through execution of a simulation model based on each parameter set, in which the parameters (reconfiguration value) are estimated from historical production data) “and a second estimator, which estimates a result value from a parameter value, by using a specific result value or a neighborhood result value in a neighborhood of the specific result value” (claim 17; the modeled production data (a result value) is obtained (estimated through simulation) through execution of a simulation model based on each parameter set (a specific result value in the parameter set).
	Welling et al. (US patent 6041296) further suggests “searching for a first result value that minimizes a sum of a substitute error” (claim 1, forming error values for each segment, summing all error values, repeating the formation the error values for different boundaries between the segments and determining the optimum boundary frequencies at which the sum of the error values has a minimum).
	However, the discovered prior art do not teach or suggest searching for a first result value that minimizes a sum of a substitute error “that is calculated from the input result value and the specific result value and the reconfiguration error; and outputting a parameter value that is estimated from the first result value by using the first estimator” under the context of the rest of the claim.

Claims 4 and 7 recite similar limitations as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Gilenson et al. (US PGPUB 2016/0042285) disclose a method for analyzing and prioritizing changes to configuration parameters of applications in an information technology system, including collecting configuration parameters of applications executed on computer stations in a network, storing the collected configuration parameters in a database, comparing the configuration parameters of an application from a specific station with configuration parameters of the application at different stations, determining differences in the configuration parameters by the comparing, analyzing the determined differences according to a set of analysis dimensions that represent rules for evaluating the differences, assigning a score representing the level of conformity of the differences to each of the analysis dimensions.


Vedula (US PGPUB 2009/0037824) discloses a method for determining of optimal application specific parameters. A monitor program associated with an application specific parameter is identified and executed to cause retrieval of a current value of the parameter. The retrieved current value is then compared with a recommended value for the parameter to determine whether the parameter is setup for optimal performance of the application. The result of comparison may be displayed to the user. The user can also download of the recommended values and the monitor programs associated with application specific parameters from an external system, then the user can execute a correction program to correct the value of the parameter for optimal performance of the application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193